Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/03/2022 has been entered. Claims 1-5, 7-14, 16-17, and 19-24 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/06/2022. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “arranged to cast light…”, “arranged to receive light… and output data”, “arranged to determine a level of vibration…”, “arranged to direct the light…”, “arranged to support the bacteria binding volume”, and “arranged to receive light scattered…” are interpreted as intended uses and capabilities of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
The limitations of the processor recited in claim 1 and 5 are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the limitation of “the coverslip has no opaque or metallic coating”. The specification generally disclose a coverslip (see page 10), however the disclosure fails to disclose the coverslip “has no opaque or metallic coating” in an express, implicit, or inherent way. Any negative limitation or exclusionary proviso must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a substrate defining a bacteria binding volume” in line 2. It is unclear if the “bacteria binding volume” is referring to an area/space/location that the substrate defines or if the “bacteria binding volume” is referring to a volume of a sample/solution. Claims 2-5, 7-12, and 23-24 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (US 20170045514 A1). 
Regarding claim 1, Tao teaches an apparatus (Fig. 1) comprising: 
a light source (14) arranged to be capable of casting light toward a substrate (16) defining a bacteria binding volume to create an evanescent field (Fig. 2; paragraph [0064], “evanescent electric field”), the bacteria binding volume being within the evanescent field (Figs. 1-2); 
a detector (18) arranged to be capable of receiving light from the bacteria binding volume and output data (Figs. 1-2); 
a processor (5) arranged to be capable of determining a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the output data (paragraph [0059] teaches tracking bacteria cell 3D movement using the plasmonic imaging and tracking system; paragraphs [0064]-[0066] teaches determining the nanomotion of the bacteria cell above the plasmon surface); and 
a transparent coverslip (Fig. 1 and paragraph [0100] teach a “glass coverslip”) arranged to be capable of supporting the bacteria binding volume (Fig. 1), and wherein the evanescent field is capable of being creating on the surface of the coverslip (Figs. 1-2 and paragraph [0064] teach an evanescent field is present and imaged, which implies that the evanescent field is created on the glass coverslip shown in Fig. 1).

Note that the functional recitations that describe the light source and the detector are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114). 
Note that the bacteria is not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
Note that the limitations of the processor recited in claim 1 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Regarding claim 2, Tao further teaches the apparatus further comprising a lens (Fig. 1, element 12) arranged to be capable of directing the light from the light source toward the substrate (Fig. 1).
Regarding claim 3, Tao further teaches wherein the lens has a numerical aperture of at least 1.4 (paragraph [0104], “a high numerical aperture objective (NA 1.49)”).
Regarding claim 4, Tao further teaches wherein the lens is arranged to be capable of receiving light from the bacteria binding volume (Fig. 1).
Regarding claim 5, Tao further teaches wherein the determined vibration is of a single bacterium (abstract teaches the apparatus is capable of determining movement of single bacteria cells).
Regarding claim 7, Tao further teaches wherein the detector is arranged to be capable of receiving light scattered from the bacteria within the bacteria binding volume (Fig. 1; paragraph [0061]).

Claims 1-2, 4, 5, 7, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloucek et al. (Maximilian Kloucek et al., "Detecting Metabolic Activity Of Living Bacteria Using Evanescent Waves," URC/IAS Undergraduate Interdisiplinary Research Internship Schme (IRIS) 2016, November 22, 2016, p. 1).
Regarding claim 1, Kloucek teaches an apparatus (Fig. 1) comprising: 
a light source (“laser”) arranged to cast light toward a substrate defining a bacteria binding volume (page 1, left column, “Methods and Experimental set up” teaches an “aminofunctionalised cover slip” that the bacteria are attached to) to create an evanescent field (title, “evanescent waves”), the bacteria binding volume being within the evanescent field (Fig. 1); 
a detector (“4 sector photodetector” ) arranged to receive light from the bacteria binding volume and output data; 
a processor arranged to determine a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the output data (Fig. 2 teaches bacteria activity from the evanescent based detection system, which implies the presence of a processor that is arranged to be capable of determining a level of vibration, i.e. interpreted as the fluctuations measured in Fig. 2); and
 a transparent coverslip (Fig. 1; page 1, left column, “aminofunctionalized cover slip”) arranged to support the bacteria binding volume, and wherein the evanescent field is created on the surface of the coverslip (title, “evanescent waves”; Fig. 2).
Regarding claim 2, Kloucek further teaches the apparatus further comprising a lens (Fig. 1; “objective lens”) arranged to direct the light from the light source toward the substrate.
Regarding claim 4, Kloucek further teaches wherein the lens is arranged to receive light from the bacteria binding volume (Fig. 1).
Regarding claim 5, Kloucek further teaches wherein the determined vibration is of a single bacterium (Fig. 1).
Regarding claim 7, Kloucek further teaches wherein the detector is arranged to receive light scattered from the bacteria within the bacteria binding volume (Fig. 1).
Regarding claim 23, Kloucek further teaches wherein the coverslip has no opaque or metallic coating (Fig. 1).
Regarding claim 24, Kloucek further teaches wherein the bacteria binding volume is supported directly on the coverslip (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claim 7 above, and further in view of Williams et al. (WO 2007077218 A1).
Regarding claim 8, Tao fails to teach wherein the apparatus further comprises a second detector, arranged to receive light from the light source having undergone total internal reflection, which is not scattered by the bacteria.
Williams teaches an optical system for analytical operations (abstract) wherein the system comprises a light source to generate an evanescent field and a detector to collect light from objects in a sample induced by the evanescent field (page 5, lines 14-18). Williams teaches the optical system comprises a first detector (Fig. 2, element 8) arranged to receive scattered light (abstract) and a second detector (10), arranged to receive light from the light source having undergone total internal reflection, which is not scattered (Fig. 2; page 15, lines 5-15 teach collecting light from the total internal reflection sensing area for intensity measurements). Williams teaches that illuminating a sample by total internal reflection has found application in biological sciences due to its unique capabilities for studying surface events (page 4, lines 5-8) and that surface confined illumination principle allows selective monitoring of surface and binding events without introducing background signals (page 4, lines 18-21).
Since Williams teaches an apparatus for biological analysis using an evanescent field, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Williams to provide a second detector, arranged to receive light from the light source having undergone total internal reflection, which is not scattered by the bacteria. Doing so would utilize known structures for measuring light from an evanescent field, as taught by Williams, which would have a reasonable expectation of successfully allowing for studying of surface events without introducing background signals.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tao as applied to claims 6 and 1 above, and further in view of Perkins et al. (US 20020016011 A1). 
Regarding claim 9, Tao fails to teach the apparatus further comprising a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source undergoing multiple total internal reflections within the coverslip.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Perkins to provide a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source capable of undergoing multiple total internal reflections within the coverslip. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 
Note that the functional recitations that describe the light are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114), i.e. the coverslip is capable of undergoing multiple total internal reflections.
Regarding claim 11, Tao further teaches an optical waveguide arranged to support the bacteria binding volume (Fig. 1, interpreted as the glass slide 16). Tao fails to teach the apparatus further comprising a second light source, the second light source being arranged to direct light through the optical-waveguide.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao to incorporate the teachings of Perkins to provide the apparatus further comprising a second light source, the second light source being arranged to direct light through the optical-waveguide. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Perkins as applied to claim 9 above, and further in view of Peterson et al. (US 20150168300 A1). 
Regarding claim 10, Tao in view of Perkins fail to explicitly teach wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6.
Peterson teaches an article to perform surface plasmon resonance (abstract), and teaches that a contrast in reflected light due to refractive index changes that affect reflectivity of a layer that produces an evanescent wave from surface plasmons that interact with the sample (paragraph [0036]). Peterson teaches a system (Fig. 3) comprising a light source (50), and detector (76), and a coverslip (70, “substrate”). Peterson teaches the coverslip is formed from a dielectric material having a refractive index greater than 1.6 (paragraph [0070], “Coverslips (18 mm diameter, n=1.78, Olympus)”). Peterson teaches that a change in refractive index of a sample causes light variations with the interaction with evanescent wave (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao in view of Perkins to incorporate the teachings of Peterson to provide wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6. Doing so would utilize known structures of coverslips, as taught by Peterson, which would have a reasonable expectation of successfully support a bacteria binding volume and create an evanescent field on its surface. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Peterson and modified Tao in view of Perkins to provide the coverslip is formed from a dielectric material having a refractive index greater than 1.6 through routine experimentation to optimize how light interacts with the coverslip and improve the sensitivity of the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Perkins as applied to claims 11 above, and further in view of Edwards et al. (Edwards et al., “Fiber taper based Raman spectroscopic sensing”, IEEE, 2012, 501-502).
Regarding claim 12, Tao in view of Perkins fail to teach the apparatus wherein the optical waveguide is tapered at a point within the evanescent field.
Edwards teaches that tapered waveguide (i.e. optical fibers) are well demonstrated as sensor platforms for a variety of sensing platforms and the taper’s small size and exposed evanescence wave at their waist makes fiber tapers ideal for performing miniaturized, high sensitivity molecular-particle sensing (page 501, first paragraph). Edwards teaches an apparatus comprising a light source (Fig. 1(a), “laser”) and two detectors (“spectrometer”, “photodiode detector”), to measured scattered signal from the tapered fiber (Fig. 1(a)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tao in view of Perkins to incorporate the teachings of Edwards to provide wherein the optical waveguide is tapered at a point within the evanescent field. Doing so would utilize known structures of optical waveguides for sensing molecules, as taught by Edwards, which would have a reasonable expectation of successfully miniaturized and high sensitivity molecular-particle sensing. 

Claims 1, 2-5, 7, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 2007077218 A1) in view of Tao et al. (US 20170045514 A1). 
Regarding claim 1, Williams teaches an apparatus (Fig. 2) comprising: 
a light source (2; claim 1) arranged to cast light toward a substrate defining a bacteria binding volume to create an evanescent field (Fig. 2 shows an area of a substrate that defines a bacteria binding volume, i.e. the space above the region labeled 6 that the light is directed towards; page 6, lines 24-28 teaches a sample liquid comprising bacteria; page 5, lines 14-18 teaches an evanescent field is generated), the bacteria binding volume being within the evanescent field (page 5, lines 14-18 teaches a light is directed into a chip-sample interface to generate an evanescent field via a lens); 
a detector (Fig. 2, element 8) arranged to receive light from the bacteria binding volume and output data (page 8, lines 1-7); and
a transparent coverslip (Fig. 2 shows a transparent coverslip, interpreted as the optical chip 1 that allows light to pass through; abstract teaches “transparent window”) arranged to support the bacteria binding volume (Fig. 2 shows an area of a substrate that is capable of supporting a bacteria binding volume, i.e. the space above the region labeled 6 that the light is directed towards , wherein the evanescent field is created on the surface of the coverslip (page 5, lines 14-18 teaches a light is directed into a chip-sample interface to generate an evanescent field via a lens).
While Williams teaches the apparatus provides an optical system for use in analytical operations (abstract); illuminating a sample by total internal reflection has found application in biological sciences due to its unique capabilities for studying surface events (page 4, lines 5-8); and that surface confined illumination principle allows selective monitoring of surface and binding events without introducing background signals (page 4, lines 18-21), Williams fails to teach a processor arranged to determine a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the output data.
Tao teaches a rapid antibiotic susceptibility test based on detection and quantification of movement of single bacteria cells based on plasmonic imaging (abstract; Fig. 1) comprising a processor (Fig. 1, element 5) arranged to be capable of determining a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the output data (paragraph [0059] teaches tracking bacteria cell 3D movement using the plasmonic imaging and tracking system; paragraphs [0064]-[0066] teaches determining the nanomotion of the bacteria cell above the plasmon surface). Tao teaches nanomotion is imaged due to the surface plasmon evanescent field (paragraph [0064]). Tao teaches bacterial nanomotion is related to bacterial metabolism (paragraph [0067]), wherein analyzing metabolic activity is important to understand antibiotic resistant strains and improve speed of analysis (paragraph [0049]).
Since Tao teaches optical analysis of bacteria, similar to Williams, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Tao to provide a processor arranged to determine a level of vibration of bacteria within the bacteria binding volume in three-dimensions from the output data. Doing so would utilize known analysis techniques of bacteria related to evanescent field analysis, as taught by Tao, which would have a reasonable expectation of successfully improving analysis of a sample, such as improving understanding of antibiotic resistance of bacteria. 
Note that the functional recitations that describe the light source and the detector are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114). 
Note that the bacteria is not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
Note that the limitations of the processor recited in claim 1 interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Regarding claim 2, while Williams teaches a lens between the substrate and the detector (Fig. 1 shows lens 7), Williams in view of Tao fail to teach the apparatus further comprising a lens arranged to direct the light from the light source toward the substrate.
Tao teaches the apparatus further comprising a lens (Fig. 1, element 12) arranged to be capable of directing the light from the light source toward the substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to further incorporate the teachings of Tao to provide the apparatus further comprising a lens arranged to direct the light from the light source toward the substrate. Doing so would utilize known optical elements in the art, as taught by Tao, to improve control of light directed towards the substrate.
Regarding claim 3, Williams in view of Tao fail to teach to teach wherein the lens has a numerical aperture of at least 1.4.
Tao further teaches wherein the lens has a numerical aperture of at least 1.4 (paragraph [0104], “a high numerical aperture objective (NA 1.49)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to further incorporate the teachings of Tao to provide wherein the lens has a numerical aperture of at least 1.4. Doing so would utilize known optical elements in the art, as taught by Tao, to improve control of light directed towards the substrate.
Regarding claim 4, Williams in view of Tao fail to teach wherein the lens is arranged to receive light from the bacteria binding volume.
Tao further teaches wherein the lens is arranged to be capable of directing the light from the light source toward the substrate and to be capable of receiving light from the bacteria binding volume (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to further incorporate the teachings of Tao to provide wherein the lens is arranged to receive light from the bacteria binding volume. Doing so would utilize known optical elements in the art, as taught by Tao, to improve control of light directed towards the substrate. Furthermore, doing so would simplify the design of the apparatus by providing a lens capable of both directing and receiving light. 
Regarding claim 5, note that the limitations of the processor recited in claim 1 is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Note that the bacteria is not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus. 
The processor Williams in view of Tao is capable of determining a level of vibration of bacteria, wherein the determined vibration is of a single bacterium (see above claim 1; Tao, abstract, “movement of single bacterial cells).
Should applicant desire additional weight regarding the claimed “processor”, it is recommended to recite the “processor” as being “programmed to” perform the disclosed steps.
Regarding claim 7, Williams further teaches wherein the detector is arranged to receive light scattered from the bacteria within the bacteria binding volume (Fig. 2).
Regarding claim 8, Williams further teaches wherein the apparatus further comprises a second detector (Fig. 2, element 8), arranged to receive light from the light source having undergone total internal reflection, which is not scattered by the bacteria (Fig. 2; page 15, lines 5-15 teach collecting light from the total internal reflection sensing area for intensity measurements).
Regarding claim 23, Williams further teaches wherein the coverslip has no opaque or metallic coating (Fig. 2).
Regarding claim 24, Williams further teaches wherein the bacteria binding volume is capable of being supported directly on the coverslip (Fig. 2 shows an area of a substrate that defines a bacteria binding volume, i.e. the space above the region labeled 6 that the light is directed towards, wherein the substrate 1 is capable of directly supporting the bacteria binding volume).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Tao as applied to claims 6 and 1 above, and further in view of Perkins et al. (US 20020016011 A1). 
Regarding claim 9, Williams in view of Tao fail to teach the apparatus further comprising a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source undergoing multiple total internal reflections within the coverslip.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Williams in view of Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Tao to incorporate the teachings of Perkins to provide a second light source, the second light source being arranged to direct light through the coverslip, the light from the second light source capable of undergoing multiple total internal reflections within the coverslip. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 
Note that the functional recitations that describe the light are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114), i.e. the coverslip is capable of undergoing multiple total internal reflections.
Regarding claim 11, Williams teaches an optical waveguide arranged to support the bacteria binding volume (Fig. 2 shows an area of a substrate that defines a bacteria binding volume, i.e. the space above the region labeled 6 that the light is directed towards, wherein the substrate 1, i.e. waveguide, is capable of directly supporting the bacteria binding volume). Williams in view of Tao fail to teach the apparatus further comprising a second light source and, the second light source being arranged to direct light through the optical waveguide.
Perkins teaches a surface plasmon resonance apparatus for detecting an analyte (abstract; Fig. 1) comprising multiple light sources (“light source”, “visible laser diode”) and multiple detectors (“CCD array”, “CCD Camera”). Perkins teaches that a second light source allows for increasing the intensity of the light scattered or emitted from an analyte bound to the sensor surface (abstract). Perkins teaches that light is being totally internally reflected (paragraph [0022]). Perkins teaches measuring light from an evanescent field (paragraphs [0050]-[0051]). Perkins teaches the apparatus is capable of providing for sensitive detection of analytes (paragraph [0015]).
Since Perkins teaches an apparatus that creates an evanescent field for analysis, similar to Williams in view of Tao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams in view of Tao to incorporate the teachings of Perkins to provide the apparatus further comprising a second light source, the second light source being arranged to direct light through the optical-waveguide. Doing so would increase the intensity of light scattered or emitted from an analyte bound to the sensor surface as taught by Perkins, and thus improve analysis sensitivity. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of and Perkins as applied to claim 9 above, and further in view of Peterson et al. (US 20150168300 A1). 
Regarding claim 10, modified Williams fails to teach wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6.
Peterson teaches an article to perform surface plasmon resonance (abstract), and teaches that a contrast in reflected light due to refractive index changes that affect reflectivity of a layer that produces an evanescent wave from surface plasmons that interact with the sample (paragraph [0036]). Peterson teaches a system (Fig. 3) comprising a light source (50), and detector (76), and a coverslip (70, “substrate”). Peterson teaches the coverslip is formed from a dielectric material having a refractive index greater than 1.6 (paragraph [0070], “Coverslips (18 mm diameter, n=1.78, Olympus)”). Peterson teaches that a change in refractive index of a sample causes light variations with the interaction with evanescent wave (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified William in view of Tao and Perkins to incorporate the teachings of Peterson to provide wherein the coverslip is formed from a dielectric material having a refractive index greater than 1.6. Doing so would utilize known structures of coverslips, as taught by Peterson, which would have a reasonable expectation of successfully support a bacteria binding volume and create an evanescent field on its surface. Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Peterson and modified William in view of Tao and Perkins to provide the coverslip is formed from a dielectric material having a refractive index greater than 1.6 through routine experimentation to optimize how light interacts with the coverslip and improve the sensitivity of the apparatus.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over William in view of Tao and Perkins as applied to claims 11 above, and further in view of Edwards et al. (Edwards et al., “Fiber taper based Raman spectroscopic sensing”, IEEE, 2012, 501-502).
Regarding claim 12, modified Williams fails to teach the apparatus wherein the optical waveguide is tapered at a point within the evanescent field.
Edwards teaches that tapered waveguide (i.e. optical fibers) are well demonstrated as sensor platforms for a variety of sensing platforms and the taper’s small size and exposed evanescence wave at their waist makes fiber tapers ideal for performing miniaturized, high sensitivity molecular-particle sensing (page 501, first paragraph). Edwards teaches an apparatus comprising a light source (Fig. 1(a), “laser”) and two detectors (“spectrometer”, “photodiode detector”), to measured scattered signal from the tapered fiber (Fig. 1(a)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified William in view of Tao and Perkins to incorporate the teachings of Edwards to provide wherein the optical waveguide is tapered at a point within the evanescent field. Doing so would utilize known structures of optical waveguides for sensing molecules, as taught by Edwards, which would have a reasonable expectation of successfully miniaturized and high sensitivity molecular-particle sensing. 

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Tao fails to disclose a transparent coverslip (see page 7 of Remarks), the examiner respectfully disagrees. Tao teaches a transparent coverslip (Fig. 1 and paragraph [0100] teach a “glass coverslip”). Note that the claim 1 does not exclude the presence of a gold coating. Tao teaches the  transparent coverslip is arranged to be capable of supporting the bacteria binding volume (Fig. 1), and wherein the evanescent field is capable of being creating on the surface of the coverslip (Figs. 1-2 and paragraph [0064] teach an evanescent field is present and imaged, which implies that the evanescent field is created on the glass coverslip shown in Fig. 1). Tao teaches that evanescent field is imaged, which relates to the nanomotion of bacterial cells (paragraph [0064]). Thus, Tao reads on the limitations of claim 1. 
In response to applicant’s arguments that Kloucek comprises an inventor of the present application (see page 8 of the Remarks), thus the Kloucek paper falls within the exception recited in 35 U.S.C. 102(b)(1)(A), the examiner disagrees.
The Kloucek paper contain inventors that are different from the instant application’s inventors (e.g. Maximilian Kloucek and Matthew Avision are not inventors of the instant application). Thus, it is unclear if the disclosure of the prior art was derived only from the inventors of the instant application since the contributions of the additional authors are unknown.
Furthermore, new grounds of rejection necessitated by the claim amendments are made in view of Williams et al. (WO 2007077218 A1) in view of Tao et al. (US 20170045514 A1) (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo et al. (US 20070281331 A1) teaches measuring a swimming path and movement of bacterium (abstract) comprising an apparatus (Figs. 4-5) wherein a light source (10) irradiates a light to a surface and forms an evanescent field (Fig. 4; abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797